OPINION — AG — **** INVESTMENT OF SURPLUS FUNDS OF STATE INSURANCE FUND **** (1) THE COMMISSIONER OF THE STATE INSURANCE FUND, WITH THE APPROVAL OF THE BOARD OF MANGERS, MAY INVEST SURPLUS FUNDS OF THE STATE INSURANCE FUND IN STATE BANKS IN EXCESS OF THAT AMOUNT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, IF SAID COMMISSIONER REQUIRES THAT THE COLLATERAL SECURITIES NAMED IN 62 O.S. 1961 516.3 [62-516.3] BE PLEDGED BY SAID BANK AND TAKEN BY THE STATE INSURANCE FUND. (2) IT IS LEGALLY PERMISSIBLE FOR THE COMMISSIONER OF THE STATE INSURANCE FUND, WITH THE APPROVAL OF THE BOARD OF MANAGERS, TO REQUIRE A PLEDGING OF SECURITIES EQUAL TO OR IN EXCESS OF 110% OF THE AMOUNT LOANED. CITE: 85 O.S. 1961 138 [85-138] (LARRY DERRYBERRY)